83928: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28921: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83928


Short Caption:IN RE: PARENTAL RIGHTS AS TO G.J.M., F.M.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - J339104Classification:Civil Appeal - Family Law - Parental Termination/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/15/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMaryann B. N.
					In Proper Person
				


RespondentF. M.Allen Lichtenstein


RespondentG. J. M.Allen Lichtenstein


RespondentState of Nevada Department of Family ServicesLexa D. Green
							(Clark County District Attorney/Juvenile Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/17/2021Filing FeeFiling Fee due for Appeal. (SC)


12/17/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


12/17/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)


12/23/2021Notice of Appeal DocumentsFiled Order to Proceed In Forma Pauperis from District Court Clerk. (SC)


12/29/2021Order/ProceduralFiled Order Waiving Filing Fee.  (SC)21-36934




01/03/2022Notice/OutgoingIssued Notice Regarding Deadlines/Parental Termination. (SC)


01/06/2022Order/ProceduralFiled Order/Transmit Record. Record due: 30 days. (SC)22-00517




01/18/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's transcript request form due: February 1, 2022. (SC)22-01667




01/24/2022Record on Appeal DocumentsFiled Record on Appeal, Vols. 1-4. (Sealed) (SC)


01/25/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request.  Appellant's docketing statement due: February 7, 2022. (SC)22-02456




02/04/2022Transcript RequestFiled Appellant's Civil Proper Person Transcript Request Form. (SC)


02/07/2022Order/ProceduralFiled Order.  This court declines to order the preparation of the requested transcripts at this time.  However, as this appeal proceeds, this court will consider the necessity of transcripts and may order their preparation at a later date.  (SC)


02/11/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)


04/04/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief due:  April 18, 2022.  (SC)


04/25/2022BriefFiled Proper Person Informal Brief. (SC)


06/15/2022Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


09/15/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. (SC)22-28921





Combined Case View